IA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  the limitation “…creating at least one detail specimen to represent the at least one representative fatigue sensitive point each family” should be replaced by the limitation “creating at least one detail specimen to represent the at least one representative fatigue sensitive point from each family”.  

Claim 21 is objected to because of the following informalities:  the limitation “…at least two geometric characteristics of the fatigue test detail specimen utilized the actual values identified in the complex airframe structure” should be replaced by the limitation “at least two geometric characteristics of the fatigue test detail specimen utilized for the actual values identified in the complex airframe structure”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 9-16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With regards to Claims 1 and 15, the following (mainly italicized) features “at least two elements joined by a first joint having a first geometric characteristic and a second geometric characteristic and at least two elements joined by a second joint also having the first geometric characteristic and the second geometric characteristic; wherein a value of the first geometric characteristic of the first joint is different from a value of the first geometric characteristic of the second joint; wherein a value of the second geometric characteristic of the first joint is different from a value of the second geometric characteristic of the second joint; wherein the first geometric characteristic of the first joint provides relatively greater strength to resist fatigue failure than the first geometric characteristic of the second joint; and wherein the second geometric characteristic of the second joint provides relatively greater strength to resist fatigue failure than the second geometric characteristic of the first joint; wherein the detail specimen comprises both the first geometric characteristic and the second geometric characteristic, wherein the first geometric characteristic of the detail specimen provides relatively lower strength to resist fatigue failure than the first geometric characteristic of the second joint, and wherein the second geometric characteristic of the detail specimen provides relatively lower strength to resist fatigue failure than the second characteristic of the first joint; and fatigue testing the detail specimens so that the first joint and the second joint are tested for validation simultaneously … wherein the values of the first and second geometric characteristics of the detail specimen do not match values of any single joint of the complex airframe structure” are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Similar issue exists with regards to Claim 21 language.
In addition, with regards to Claim 21, the following limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention: “ …wherein at least one of the values of the at least two geometric characteristics of the fatigue test detail specimen is selected to provide a shorter fatigue life of the fatigue test detail specimen as compared to a fatigue life of the fatigue test detail specimen had the at least two geometric characteristics of the fatigue test detail specimen utilized the actual values identified in the complex airframe structure…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over “FATIGUE, FAIL-SAFE, AND DAMAGE TOLERANCE EVALUATION .

With regards to Claim 1, AC discloses a method of testing and validating a complex airframe structure (validated analysis of the structure, p.11), comprising: providing a complex airframe structure (A full-scale test may use a complete, or nearly complete, airframe with flight, ground, and pressurization loads applied to the entire structure. A full-scale test may also be a series of separate tests of the individual major subassemblies of the airframe, p.11), comprising a plurality of joints of different geometrical characteristics (p.20). 
determine flight loads acting on the complex airframe structure (consider flight-testing to measure strains at or near fatigue critical structural details of the principal structural elements, p.10; it is acceptable for an applicant to substantiate that the predicted external loads conservatively represent actual flight load conditions, p.10; Conduct a fatigue test of any structure that cannot be related to a test background to establish the structure’s response to the typical loading spectrum expected in service. Full-scale fatigue testing is the most reliable method of determining the response of the structure to expected operational loadings, p.7, APPENDIX 1. FLIGHT AND GROUND LOAD SPECTRA); 

grouping the fatigue sensitive points into a plurality of families (critical structures or critical areas, p.24; Selecting location in an element (such as a spar cap) where the stresses in adjacent elements (such as the spar web or wing skin) would be the maximum with the spar cap failed, Appendix 3-10, entire Section 3-11; Fig.1); 
selecting at least one representative fatigue sensitive point from each family (Selecting points in an element (such as a spar web or frame) in which high stress concentrations are present in the residual structure with the web failed, Appendix 3-10, entire Section 3-11);
creating at least one detail specimen to represent the at least one representative fatigue sensitive point from each family (You should validate the test stresses, including the peak local stresses, by strain survey comparisons with complete structures for the test loading conditions … develop a fatigue crack in a specimen at a given life (N), where N is expressed in the number of cyclic applications of stress or strain, p.2; test specimens provided the details have the all of following: 
(1) Same structural function. 

(3) Same materials. 
(4) Same stress level, both flight and ground. 
(5) Same stress concentration factor. 
(6) Same flight and ground load spectrum. p.16; If you test using spectrum loading, you should test at least three specimens representative of the most critical location of each type of detail, p.18); 
fatigue testing the detail specimens (the loads applied in the test either accurately or conservatively represent actual flight load conditions, p.9; the stress distributions in the test specimen and the magnitudes of the applied loads should accurately simulate the stress distributions in the full-scale structure and duplicate the range of expected operational loadings …If you test using spectrum loading, you should test at least three specimens representative of the most critical location of each type of detail, p.18); 
AC also discloses the need of a specimen to accurately simulate determined flight loads (include a comparison of the load spectra used in the type certification fatigue evaluation and actual usage, p.31; Spectrum loading, similar to full-scale testing, intended to accurately simulate operational loadings and stress distributions, p.18). 
AC further discloses the detail specimen comprises geometric characteristics of the joints and associated differences in strength to resist fatigue failure (Your analysis should consider, in detail, structural joints and fittings, paying particular attention to eccentrically loaded joints and the bearing and bypass stresses in the joint, p.7; 
However, AC does not specifically disclose comparing results determined in response to fatigue testing the detail specimens to the determined flight loads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AC to compare results determined in response to fatigue testing the detail specimens to the determined flight loads to evaluate the adequacy of the specimen that supposed to accurately simulate actual flight loads (the stress distributions in the test specimen and the magnitudes of the applied loads should accurately simulate the stress distributions in the full-scale structure and duplicate the range of expected operational loadings, AC, p.18). 
AC does not specifically disclose at least two elements joined by a first joint having a first geometric characteristic and a second geometric characteristic and at least two elements joined by a second joint also having the first geometric characteristic and the second geometric characteristic; wherein a value of the first geometric characteristic of the first joint is different from a value of the first geometric characteristic of the second joint; wherein a value of the second geometric characteristic of the first joint is different from a value of the second geometric characteristic of the second joint; wherein the first geometric characteristic of the first joint provides relatively greater strength to resist fatigue failure than the first geometric characteristic of the second joint; and wherein the second geometric characteristic of the second joint provides relatively greater strength to resist fatigue failure than the second geometric characteristic of the first joint; wherein the detail specimen comprises both the 
Saini discloses at least two elements joined by a first joint (Fig.1, T; Fig.4) having a first geometric characteristic (a 90 degree angle between a brace and chord) and a second geometric characteristic (a brace wall thickness, inherent) and at least two elements joined by a second joint (Fig.1, Y; Fig.12) also having the first geometric characteristic (a 45 degree angle between a brace and chord) and the second geometric characteristic (a brace wall thickness, inherent); wherein a value of the first geometric characteristic of the first joint is different from a value of the first geometric characteristic of the second joint (90 degrees vs. 45 degrees, as discussed above); wherein the first geometric characteristic of the first joint provides relatively greater strength to resist fatigue failure than the first geometric characteristic of the second joint (inherent, during axial load on a brace, Fig.4); wherein the detail specimen comprises both the first geometric characteristic and the second geometric characteristic, as discussed above, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AC in view of Saini to provide a complex structure with a plurality of joints with different geometrical characteristics that would be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AC in view of Saini to create a specimen, wherein the first geometric characteristic of the detail specimen provides relatively lower strength to resist fatigue failure than the first geometric characteristic of the second joint, and wherein the second geometric characteristic of the detail specimen provides relatively lower strength to resist fatigue failure than the second characteristic of the first joint if such reversal of joint characteristics, as compared to the airframe structure first and second characteristics of the first and second joints, would be warranted in a fatigue testing.
AC also discloses that the fatigue loads occur simultaneously (While positive and negative load cycles are considered to occur randomly in service, the high positive and negative loads of a given type of repeated loading tend to occur at the same time. For testing and analysis purposes, the high positive load cycles are typically combined with the high negative load cycles of the same frequency, p.8).  

AC also does not specifically disclose wherein the values of the first and second geometric characteristics of the detail specimen do not match values of any single joint of the complex airframe structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AC in view of Saini to fatigue testing the detail specimens, wherein the values of the first and second geometric characteristics of the detail specimen do not match values (i.e. lesser angle between a brace and chord and smaller brace wall thickness, as discussed in Saini above) of any single joint of the complex airframe structure to provide conservative testing  of all joints in the complex structure because of such lower (“unmatched”) strength characteristics in the specimen.

With regards to Claim 7, AC in view of Saini discloses the claimed invention as discussed in Claim 1. 
However, AC does not necessarily disclose the first geometrical characteristic is an angle.	
Saini discloses that the first geometrical characteristic is an angle as discussed in Claim 1.


With regards to Claim 9, AC in view of Saini discloses the claimed invention as discussed in Claim 1.
AC also discloses creating a single detail specimen (p.16) and different certifications for different families (Fig.1, p.5) such as for cabin, for wing, empennage, and associated structure.
However, AC does not specifically disclose fatigue testing a single detail specimen with inferior geometry allows certification of multiple fatigue sensitive features within a family.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AC in view of Saini to create the detail specimens that replicate the representative fatigue sensitive points fatigue testing a single detail specimen with inferior geometry allows certification of multiple fatigue sensitive features within a family because such detail specimen would represent the worst case scenario for the entire family and, therefore, would be suitable for certification for such worst case evaluation scenario for the entire family, under the assumption that the inferior geometry represent a family element most prone to damage in the family.

Claim 10, AC in view of Saini discloses creating detail specimens as discussed in Claim 1.
AC also discloses that the detail specimens are created for less than 100% of the fatigue sensitive points identified in the complex structure (Component testing is different from full-scale testing in that the component test omits substantial portions of adjacent structure that may impart local stresses on the tested component … You may omit secondary structures from the full-scale test article provided the omitted structure does not contribute to the fatigue performance of the primary structure, p.11). 
However, AC does not specifically discloses that the detail specimens are created for fewer than half of the fatigue sensitive points identified in the complex structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AC in view of Saini to create the detail specimens for fewer than half of the fatigue sensitive points identified in the complex structure if such a choice would satisfy a certification authority.

With regards to Claim 11, A AC in view of Saini the invention as discussed in Claim 10.
AC also discloses that each detail specimen is designed to test one or more fatigue sensitive points in the complex airframe structure (test at least three specimens representative of the most critical location of each type of detail, p.18).

Claim 12, AC in view of Saini discloses the invention as discussed in Claim 10.
AC also discloses the comparing the results determined in response to fatigue testing the detail specimens to the determined flight loads validates that fatigue testing the detail specimens should accurately reflect or exceed the real-life flight loads in the fatigue sensitive points in the complex structure (the stress distributions in the test specimen and the magnitudes of the applied loads should accurately simulate the stress distributions in the full-scale structure and duplicate the range of expected operational loadings … Spectrum loading, similar to full-scale testing, intended to accurately simulate operational loadings and stress distributions, p.18).

With regards to Claim 13, AC in view of Saini discloses the invention as discussed in Claim 10.
AC also discloses that fatigue testing the detail specimens of each family allows certification of the fatigue sensitive points of the complex structure (For airplanes certificated in any small airplane category, these sections include the pressurized cabin, wing (includes tandem wings, canards, winglets and tip fins), empennage, and associated structures, p.6; Fig.1; and as discussed in Claim 1).

With regards to Claim 14, AC in view of Saini discloses the invention as discussed in Claim 1.
AC also discloses that the complex structure forms the airframe structure for at least one of a fuselage, tail boom, landing gear, combustion engine, transmission, and 

With regards to Claim 15, the claim is rejected analogously to the rejection of Claims 1 and 7. 

With regards to Claim 16, AC in view of Saini discloses the claimed invention as discussed in Claim 15.
In addition, AC teaches that the detail specimen comprises joints that experience the load level present (Your analysis should consider, in detail, structural joints and fittings, paying particular attention to eccentrically loaded joints and the bearing and bypass stresses in the joint, p.7) and the detail specimen comprises a strain gauge to measure the load level (Strain gages should be used on the full-scale fatigue test, p.10; using strain gages in areas of high stress gradients, p.11). 
However, AC does not specifically discloses that the detail specimen comprises a strain gauge to measure the load level present in joint.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AC in view of Saini, and Burdgick that the detail specimen would comprise a strain gauge to measure the load level present in joint as one of the most critical, high stress gradient points that require fatigue analysis.
	
Claim 21, AC in view of Saini discloses the claim limitations as already discussed in the rejections of Claims 1 and 15.
AC in view of Saini additionally discloses at least one of the values of the at least two geometric characteristics of the fatigue test detail specimen is selected to provide lower strengths to resist fatigue failure as compared to first and second geometric characteristics of the first and second joints utilized as the actual values identified in the complex airframe structure as discussed in Claim 1.
However, AC does not specifically disclose at least one of the values of the at least two geometric characteristics of the fatigue test detail specimen is selected to provide a shorter fatigue life of the fatigue test detail specimen as compared to a fatigue life of the fatigue test detail specimen had the at least two geometric characteristics of the fatigue test detail specimen utilized the actual values identified in the complex airframe structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AC in view of Saini that at least one of the values of the at least two geometric characteristics of the fatigue test detail specimen is selected to provide a shorter fatigue life of the fatigue test detail specimen as compared to a fatigue life of the fatigue test detail specimen had the at least two geometric characteristics of the fatigue test detail specimen utilized the actual values identified in the complex airframe structure because lower strengths to resist fatigue failure corresponds to a shorter fatigue life of the test detail specimen prudent and predictable in conservative testing.	

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection necessitated by amendments.

35 USC § 112(a)
The Examiner maintains the rejection because the Applicants did not argue or presented amendments to overcome this rejection.
The Examiner additionally notes that the written disclosure does not include key features of the claim such as first and second geometrical characteristics, first and second joints, values of the characteristics being lower or greater, different values of the characteristics, matching with values of joints of complex airframe structure, etc.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Critical Joints in Large Composite Aircraft Structure”, (NASA-CR-3710) CRITICAL JOINTS IN LARGE COMPOSITE AIRCRAFT STRUCTURE, Contractor Report, Nov. 1981 - Jan. 1983, 41, submitted in IDS dated 4/27/2019, discloses aspects of specimen testing for airframes.
“A HISTORY OF FULL-SCALE TESTING OF AIRCRAFT STRUCTURES AT THE NATIONAL AERONAUTICAL ESTABLISHMENT”, R.L. Hewitt National Aeronautical Establishment, AERONAUTICAL NOTE • OTTAWA NAE-AN-24 JANUARY 1985 NRC NO. 24089, discloses flight loads on a test specimen and critical fatigue areas testing.
Chen et al., US 10330563 discloses a system and method to substantiate safe-life criteria of a structure with an anomaly includes a flaw in a critical loaded region of a test structure.
Ramassubu et al., US 2019/0204193, discloses a test system for testing a specimen.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863